Exhibit 10.7(iv)
DIEBOLD, INCORPORATED
DEFERRED COMPENSATION PLAN NO. 2
FOR DIRECTORS OF DIEBOLD, INCORPORATED
(Effective as of January 1, 2005)
          Diebold, Incorporated hereby establishes, effective as of January 1,
2005, the Deferred Compensation Plan No. 2 for Directors of Diebold,
Incorporated to provide Directors with the opportunity to defer payment of their
directors’ fees in compliance with Section 409A of the Internal Revenue Code of
1986. Directors’ fees (and earnings thereon) that are “deferred” (for purposes
of Section 409A of the Internal Revenue Code of 1986) after December 31, 2004
are eligible for deferral in accordance with the provisions of this plan.
Directors’ fees (and earnings thereon) that are “deferred” (for purposes of
Section 409A of the Internal Revenue Code) on or before December 31, 2004 are
eligible for deferral in accordance with the provisions of the 1985 Deferred
Compensation Plan for Directors of Diebold, Incorporated.
ARTICLE I
DEFINITIONS
          For the purposes hereof, the following words and phrases shall have
the meanings indicated.
     1. “Account” shall mean the bookkeeping account on which the amount of the
Fees which are deferred by a Participant shall be recorded and on which gains,
losses and earnings shall be credited in accordance with the Plan.
     2. “Beneficiary” of “Beneficiaries” shall mean the person or persons
designated by a Participant in accordance with the Plan to receive payment of
the remaining balance of the Account in the event of the death of the
Participant prior to receipt of the entire amount credited to the Participant’s
Account.
     3. “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     4. “Committee” shall mean the Compensation and Pension Committee of the
Board or such other Committee as may be authorized by the Board to administer
the Plan.
     5. “Company” shall mean Diebold, Incorporated and its successors,
including, without limitation, the surviving corporation resulting from any
merger or consolidation of Diebold, Incorporated with any other corporation or
corporations.
     6. “Director” shall mean any member of the Board of Directors of the
Corporation.
     7. “Election Agreement” shall mean an agreement in substantially the form
attached hereto as Exhibit A, as modified from time to time by the Company

 



--------------------------------------------------------------------------------



 



     8. “Fee” shall mean all fees and compensation earned as a Director
including retainer and committee fees.
     9. “Participant” shall mean any Director who has at any time elected to
defer the receipt of Fees in accordance with the Plan.
     10. “Plan” shall mean the deferred compensation plan as set forth herein,
together with all amendments hereto, which Plan shall be called the Deferred
Compensation Plan No. 2 for Directors of Diebold, Incorporated.
     11. “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152 of the Code
without regard to Sections 152(b)(1), 152(b)(2) and 152(d)(1)(B) of the Code) of
the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. A withdrawal on account of an
Unforeseeable Emergency may be paid to the Participant only if the amounts
distributed with respect to an emergency do not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes and penalties
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by cessation of deferrals under the
Plan.
     12. “Year” shall mean the calendar year.
ARTICLE II
ELECTION TO DEFER
     1. Eligibility. Any Director may elect to defer receipt of all or a
specified part of his or her Fees for any Year in accordance with Section 2 of
this Article. A Director’s entitlement to defer shall cease with respect to the
Year following the Year in which he or she ceases to be a Director.
     2. Election to Defer. (i) A Director who desires to defer the payment of
all or a portion of his or her Fees for any Year must complete and deliver an
Election Agreement to the Secretary of the Company before the first day of the
first Year of service for which such Fees are payable. A Director who timely
delivers an Election Agreement to the Secretary of the Company shall be a
Participant.
          (ii) Notwithstanding the foregoing provision of Subsection (i), any
Director hereafter elected to the Board of Directors of the Company who was not
a Director on the preceding December 31 may make an election to defer payment of
Fees with respect to services performed subsequent to the filing of the Election
Agreement by delivering the Election Agreement to the Secretary of the Company
within thirty (30) days of such election.

2



--------------------------------------------------------------------------------



 



          (iii) Notwithstanding the foregoing provision of Subsection (i), with
respect to any “performance-based” compensation (as determined by the Company in
accordance with Section 409A of the Code) based on services performed over a
period of at least 12 months a Participant may complete and deliver an Election
Agreement to the Secretary of the Company no later than six months before the
end of such period.
          (iv) An Election Agreement, once timely delivered, shall be effective
for all Fees for the succeeding Year and, except as otherwise specified by a
Director in his or her Election Agreement, shall continue to be effective from
Year to Year until terminated or modified by written notice to the Secretary of
the Company. Except as provided for in the below provisions of Subsection (v),
in order to be effective to revoke or modify an election to defer fees otherwise
payable in any particular Year, a revocation or modification must be delivered
prior to the date that an initial election would be required to be delivered
under either Subsection (i) or Subsection (iii) above.
          (v) Subject to the approval of the Company, a Participant may make a
subsequent election requesting a change in the period of deferral (subject to
the limitations set forth in Section 3 of this Article) and/or the form of
payment (subject to the limitations set forth in this Section 5). Such
subsequent election must meet all of the following requirements and shall be in
writing on a form provided by the Company:
               (a) the subsequent election shall not take effect until at least
12 months after the date on which such amendment is made;
               (b) in the case of a subsequent election related to a payment not
made on account of the Participant’s death or an Unforeseeable Emergency, the
first payment with respect to which the amendment is made shall in all cases be
deferred for a period of not less then 5 years from the date on which such
payment otherwise would have been made;
               (c) in the case of a subsequent election related to a payment
that is to be made at a specified time or pursuant to a fixed schedule, such an
amendment of the election must be made at least 12 months prior to the date of
the first scheduled payment.
     3. Amount Deferred; Period of Deferral. A Participant shall designate on
the Election Agreement the percentage of his or her Fees that are to be
deferred. That percentage of Fees shall be deferred until the earliest to occur
of (i) the date the Participant experiences a “separation from service” with the
Company (determined in accordance with the standards of Section 409A of the
Code); provided, however, that in the case of a Participant who is a “specified
employee” (within the meaning of Code Section 409A of the Code) as of the date
of such separation from service, such date shall be the first business day of
the seventh month after the date of the Participant’s separation from service
with the Company, or (ii) the date specified by the Participant on the Election
Agreement, at which time payment of the amount deferred shall be made in
accordance with Section 5 or 6 of this Article.
     4. Account; Earnings. The percentage of Fees which a Participant elects to
defer shall be treated as if it were set aside in an Account on the date the
Fees would otherwise have been paid to the Participant. A Participant’s Account
shall be credited with gains, losses and earnings based

3



--------------------------------------------------------------------------------



 



on hypothetical investment directions made by the Participant, in accordance
with investment deferral crediting options and procedures adopted by the
Committee from time to time. A Participant may change such hypothetical
investment directions pursuant to such procedures adopted by the Committee from
time to time. The Company specifically retains the right in its sole discretion
to change the investment deferral crediting options and procedures from time to
time. By electing to defer any amount pursuant to the Plan, each Participant
shall thereby acknowledge and agree that the Company is not and shall not be
required to make any investment in connection with the Plan, nor is it required
to follow the Participant’s hypothetical investment directions in any actual
investment it may make or acquire in connection with the Plan or in determining
the amount of any actual or contingent liability or obligation of the Company
thereunder or relating thereto. Any amounts credited to a Participant’s Account
with respect to which a Participant does not provide investment direction shall
be credited with earnings in an amount determined by the Committee in its sole
discretion or, if an amount is not so determined, such amounts shall bear
interest at                      until further ordered by the Committee or the
Board of Directors. A Participant’s Account shall be adjusted as of each
business day, except that interest, if any, for a calendar quarter shall be
credited on the first day of the following quarter.
     5. Payment of Account. The amount of a Participant’s Account shall be paid
to the Participant in a lump sum or in a number of approximately equal quarterly
installments (not to exceed 40), as designated by the Participant on the
Election Agreement. The amount of the Account remaining unpaid shall continue to
be credited with gains, losses and earnings, as provided in Section 4 of this
Article. The lump sum payment or the first quarterly installment, as the case
may be, shall be made on the last day of the period of deferral as specified in
Section 3 of this Article. Each payment to the Participant shall be considered a
separate payment and not one of a series of payments.
     6. Death of Participant. In the event of the death of a Participant, the
amount of the Participant’s Account shall be paid to the Beneficiary or
Beneficiaries designated in a writing substantially in the form attached hereto
as Exhibit B, in accordance with the Participant’s Election Agreement and
Section 5 of this Article. A Participant’s Beneficiary designation may be
changed at any time prior to his death by execution and delivery of a new
Beneficiary designation form. The form on file with the Corporation at the time
of the Participant’s death which bears the latest date shall govern. In the
absence of a Beneficiary designation or the failure of any Beneficiary to
survive the Participant, the amount of the Participant’s Account shall be paid
to the Participant’s estate. In the event of the death of the Beneficiary or
Beneficiaries after the death of a Participant, the remaining amount of the
Account shall continue to be paid to the estate of the last Beneficiary to
receive payments. Any payments to be made upon the death of the Participant
before the Participant’s Account has begun to be paid shall be paid or commence
to be paid within ninety (90) days of the date of the Participant’s death,
provided that the Beneficiary shall not have the right to designate the taxable
year of payment. Any payments to be made upon the death of the Participant after
the Participant’s Account has begun to be paid shall be paid to the Beneficiary
at the same time as they would have been paid to the Participant if then living.
     7. Small Payments. Notwithstanding the foregoing, if, upon the date that
payments would commence under Section 3, the total value of the account
balance(s) held by a Participant under this Plan, and any other agreements,
methods, programs, plans or other arrangements with respect to which deferrals
of compensation are treated as having been deferred under a single

4



--------------------------------------------------------------------------------



 



nonqualified deferred compensation plan with the account balances under the Plan
under Treas. Reg. § 1.409A-1(c)(2), does not exceed the applicable dollar amount
under Section 402(g)(1)(B) of the Code, the entire amount of the Account shall
be paid in a lump sum in accordance with Section 5 of this Article.
     8. Acceleration. Notwithstanding the foregoing, (i) in the event of the
acquisition of substantially all of the assets of the Company or more than fifty
percent (50%) of its stock by any person, firm, corporation or group of related
corporations, in a transaction or transactions not approved by the Board of
Directors of the Company, provided such transaction constitutes a “change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation” (for purposes of
Section 409A of the Code), the entire amount of a Participant’s Account will be
paid in a lump sum to the Participant or his Beneficiary on the date of the
closing of such transaction, or (ii) if a Participant incurs an Unforeseeable
Emergency, to the extent permitted by Section 409A of the Code, an amount from
such Participant’s Account or Accounts shall be immediately paid to the
Participant on the date within thirty (30) days after the date the Committee
determines that the Participant has incurred an Unforeseeable Emergency,
provided that the Participant shall not have the right to designate the taxable
year of payment.
ARTICLE III
ADMINISTRATION
          The Company, through its Board of Directors, shall be responsible for
the general administration of the Plan and for carrying out the provisions
hereof. The Board of Directors may delegate any or all of its authority under
the Plan to the Committee. The Company shall have all such powers as may be
necessary to carry out the provisions of the Plan, including the power to
determine all questions relating to eligibility for and the amount in the
Account and all questions pertaining to claims for benefits and procedures for
claim review; to resolve all other questions arising under the Plan, including
any questions of construction; and to take such further action as the Company
shall deem advisable in the administration of the Plan. The actions taken and
the decisions made by the Company hereunder shall be final and binding upon all
interested parties. In accordance with the provisions of Section 503 of the
Employee Income Retirement Security Act of 1974, the Company shall provide a
procedure for handling claims of Participants or their Beneficiaries under this
Plan. Such procedure shall be in accordance with regulations issued by the
Secretary of Labor and shall provide adequate written notice within a reasonable
period of time with respect to the denial of any such claim as well as a
reasonable opportunity for a full and fair review by the Company of any such
denial.
ARTICLE IV
AMENDMENT AND TERMINATION
          The Company reserves the right to amend or terminate the Plan with
respect to any future Year at any time by action of its Board of Directors;
provided, however, that no such action shall adversely affect any Participant or
Beneficiary who has a Account or shall result in

5



--------------------------------------------------------------------------------



 



acceleration of payment of the amount of an Account, except as otherwise
permitted under the Plan.
ARTICLE V
MISCELLANEOUS
     1. Nonalienation of Deferred Compensation. No Participant or Beneficiary
shall encumber or dispose of the right to receive any payments hereunder.
     2. Interest of Director. The obligation of the Company under the Plan to
make payment of amounts reflected on an Account merely constitutes the unsecured
promise of only the Company to make payments from its general assets as provided
herein, and no Participant or Beneficiary shall have any interest in, or a lien
or prior claim upon, any property of the Company. Further, no Participant or
Beneficiary shall have any claim whatsoever against any Subsidiary for amounts
reflected on an Account. The Company may establish a so-called “rabbi trust” to
hold funds, stock or other securities to be used in payment of its obligations
under the Plan, and may fund such trust; provided, however, that any funds
contained therein shall remain subject to the claims of the Company’s general
creditors.
     3. Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any person, firm or corporation any legal or equitable right
as against the Company or any subsidiary, or the officers, employees, or
directors of the Company or any subsidiary, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.
     4. Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
     5. Governing Law. The provisions of the Plan shall be governed and
construed in accordance with the laws of the State of Ohio.
     6. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Plan and any grants made hereunder comply with the
provisions of Section 409A of the Code. The Plan and any grants made hereunder
shall be administered in a manner consistent with this intent.

6